McMurray, Presiding Judge.
On March 27, 1990, the trial court dismissed appellants’ cross-appeal in this zoning case. Appellants simultaneously pursued this direct appeal and a discretionary appeal from the trial court’s order of dismissal. Appellants’ discretionary appeal application was transferred to the Supreme Court where it was denied.
With regard to the direct appeal, we find that we are without jurisdiction to entertain it. A direct appeal cannot be entertained in a zoning case. Trend Dev. Corp. v. Douglas County, 259 Ga. 425 (383 SE2d 123). It follows that this direct appeal from an order dismissing a notice of cross-appeal in this zoning case must be dismissed. See Brewer v. Bd. of Zoning Adjustment, Atlanta, 170 Ga. App. 351 (317 SE2d 327).

Appeal dismissed.


Carley, C. J., and Sognier, J., concur.